DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on April 08, 2021 and is acknowledged.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a rotor end side surface” and “a stator opposing side surface” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The amendment filed 11/16/2017 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claims 1 and 18 positively recites the limitations “an opposite free, non-mounted rotor end most distal from the bearing”, is not supported in the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 18 positively recites the limitations “an opposite free, non-mounted rotor end most distal from the bearing”, is not supported in the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 18 recite in line 5, the limitation “a stator opposing side surface” is indefinite, it is unclear if a stator is positively recited and also unclear the relation of the stator to the rotor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 15-16 are rejected (as best understood) under 35 U.S.C. 102(a)(1) as being anticipated by Pausch et al. US. Publication (2013/0264402) hereinafter Pausch.
Regarding claim 1,
Pausch discloses a machine (as shown in fig.1-5) having 
The rotor (28 is recited to be “agitator shaft” and interpreted to be the rotor, also comprising element 30-32) is cantilevered (shown in fig.3b), (element 27 is recited to be “end part of the grinding body/housing” and interpreted to be the stator and 28 can to rotate as recited in para.[0027] furthermore, para.[0027] recited a gap between the rotor end 32 of 28 and stator (i.e. end part of the grinding body/housing) 27, therefore the rotor end 32 and stator 27 of the housing are not connected and the rotor end is a free, 

    PNG
    media_image1.png
    549
    924
    media_image1.png
    Greyscale

said non-mounted rotor end (NME) having a rotor end side surface (surface of the side where the structure 32 is position hereinafter RES) with a center (as shown in fig.1 and 3b) intersected by said axis (29) when said rotor (28) is stationary and which is spaced apart from a stator opposing side surface (surface of side where the structure 27 is positioned hereinafter SS) by a gap (42), and 


    PNG
    media_image2.png
    544
    532
    media_image2.png
    Greyscale

the rotor end side surface having a curved shape (32 is part of the rotor and has a curve shape as recited in para.[0034] and also in fig .5 (i.e. round)) and the non-mounted rotor end (RES) having an edge recessed (32 is part of the rotor and showing recesses (i.e. holes 33) in fig.4 and stop in element 31 as also shown in fig.1) in a direction towards said bearing resulting in a free space for said edge of said rotor (27) for when said rotor experiences deflections.
Since the device disclosed in reference Pausch includes all of the structural elements of the claims it is presumed to be inherently capable of all the claimed functions such as those set forth in the claim.
Regarding claim 2,
Pausch discloses wherein the stator opposing side surface (SS) is a component of a housing (22). (as shown in fig.1 and 3b and recited in para.[0027]).
Regarding claim 3,
Pausch discloses wherein the stator opposing side surface (SS) contains a material outlet opening (26) opposite the rotor end side surface (32). (as shown in fig.1 and 3b). 
Regarding claim 4,
Pausch discloses wherein the rotor end side surface (RES) is embodied in the form of a frustum, cone or spherical cap. (Para. [0032] lines 9-12).
Regarding claim 5,
Pausch discloses wherein the stator opposing side surface (SS) is shaped analogous to the rotor end side surface (RES), the gap (42) having at least a constant width (a) even when the non-mounted is deflected with respect to the rotational axis (29) during operation of the machine when the rotor is rotating, as a result of imbalance of the free, non-mounted rotor end (as shown in fig.1 and 3b), or as a result of externally applied forces (as shown in fig.1 and 3b). It is inherent for a cantilever rotor, when rotating, to vibrate under centrifugal rotational forces especially at the free end, and the vibrating to deflect the free end rotor with respect to the rotational axis and the deflection to be minimum between a (+/-) to be considered to be constant, as such determination would result during routine engineering practices and experimentation.
Examiner notes, the limitation degree of deflection is a broad term, since the minimum and the maximum of the term degrees of deflection is unknown.
Regarding claim 6,

Regarding claim 7,
Pausch discloses wherein the rotor end side surface (RES) is convexly spherical (Para. [0032] lines 9-12), 
when the rotor is stationary, the non-mounted rotor end has a free axial length (as shown in fig.1) measured from the bearing up to the center of the rotor end side surface (RES), and 
the rotor end side surface has a radius which is equal to the free axial length (as shown in fig.1) of the non-mounted rotor end (as shown in fig.1) (as shown in fig.1 and 3b).
Regarding claim 8,
Pausch discloses wherein the rotor end side surface (RES) is convexly spherical, and the convexly spherical rotor end side surface (RES) has a smaller radius at the edge of said rotor than at the center of said rotor (as shown in fig.1 and 3b).
Regarding claim 9,
Pausch discloses wherein the stator opposing side surface (SS) lying opposite the rotor end side surface (RES) is concavely spherical (as shown in fig.1 and 3b) (Para. [0032] lines 9-12).
Regarding claim 10,
Pausch discloses wherein the concavely spherical stator opposing side surface (SS) has a radius which, measured at the center of the rotor end side surface (RES) when 
Regarding claim 11,
Pausch discloses wherein the radius of the concavely spherical stator opposing side surface (SS) is larger, measured at the center of the rotor end side surface (RES) when the rotor is stationary, than the free axial length (as shown in fig.1) plus the width of the gap (42), at least compared to an edge region of the rotor end side surface (as shown in fig.1 and 3b).
Regarding claim 12,
The prior art Pausch, discloses all limitations in claim 1.
Pausch discloses wherein the rotor (28) contains a bladed classifier wheel (32, see para.[0010] lines 14-16), and the bladed classifier wheel (32) is formed or arranged at the non-mounted rotor end and contains the rotor end side surface (see fig.1 and 3b). 
Regarding claim 13,
Pausch discloses wherein the rotor (28) contains as a rotor end body (as shown in fig.1 and 3b), a grinding-body separating device (30,31) and/or a bladed rotor body, and the grinding-body separating device (30,31) or the bladed rotor body is formed or arranged at the non-mounted rotor end (as shown in fig.1) and contains the rotor end side surface (RES) (see fig.1 and 3b).
Regarding claim 15,
The prior art Pausch discloses all limitations in claim 12.
Pausch discloses wherein the bladed classifier wheel (32 as shown in fig.5) contains a discharge space (33) which is unobstructed (Para.[0032] recited the grinding stock to be 
Regarding claim 16,
Pausch discloses wherein when the rotor (28) is stationary the gap (42) has, when measured at a center of the rotor end side surface (RES), a width of less than or equal to 1 mm. (Para. [0011] lines 2-6). (as shown in fig.1 and 3b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 14 is rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Pausch.
Regarding claim 14,
The prior art Pausch, discloses all limitations in claim 13.
Pausch discloses wherein the grinding-body separating device (30) contains a discharge space (space within element 33) through which a discharge gas flows (Para. [0027] lines 3-5), and which opens through a material outlet opening (26) into a discharge connector (fig.1 and 3b) for ground material, which discharge connector is angled of 0° or 180 with respect to the horizontal, however Pausch does not disclose which discharge connector to be angled of 2° to 15° with respect to the horizontal and since no criticality is recited for the discharge connector to be angled of 2° to 15° with respect to the horizontal and well known in the mechanical art for discharge connector to have different angle with respect to the horizontal for different function and ensure effectiveness of operation, it would have been obvious to the skilled artisan before the effective filing date to have the discharge connector to be angled of 2° to 15° with respect to the horizontal to ensure effectiveness of operation and reduce on downtime. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, workable range/angle involves only routine skill in the art.
Claims 17 and 18 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Pausch in view Stehr et al US. Patent (5,566,896) hereinafter Stehr.
Regarding claim 17,
The prior art Pausch, discloses all limitations in claim 1.
Pausch does not disclose a gaseous fluid for rinsing said rotor and said stator within said gap.
Pausch and Stehr disclose both art in the same field of endeavor (i.e. comminuting).
Stehr, in the similar art, teaches a gaseous fluid for rinsing said rotor and said stator within said gap (as recited in Col.5 lines 7-9). Stehr teaches the gaseous fluid to be able to rinse the device (Col.5 lines 7-9)
It would have been obvious to the skilled artisan before the effective filing date to construct the cantilever-mounted rotor machine of Pausch with a gaseous fluid as taught by Stehr, as it would be beneficiary to Pausch to be able to rinse the device and render operation more efficient.
Regarding claim 18,
Pausch discloses a machine (as shown in fig.1) having 
The rotor (28 is recited to be “agitator shaft” and interpreted to be the rotor, also comprising element 30-32) is cantilevered (shown in fig.3b), (element 27 is recited to be “end part of the grinding body/housing” and interpreted to be the stator and 28 can to rotate as recited in para.[0027] furthermore, para.[0027] recited a gap between the rotor end 32 of 28 and stator (i.e. end part of the grinding body/housing) 27, therefore the rotor end 32 and stator 27 of the housing are not connected and the rotor end is a free, non-mounted rotor end), and rotatable (as recited in Para.[0018]) about an axis (29) the rotor having one end rotor mounted proximate a bearing (fig.1 shows the schematic of the bearing and furthermore the reference discloses a rotation of element (28,32) about 
said non-mounted rotor end (NME) having a rotor end side surface (side where the structure 32 is positioned hereinafter RES) with a center (as shown in fig.1 and 3b) intersected by said axis (29) when said rotor (28) is stationary and which is spaced apart from a stator opposing side surface (side where the structure 27 is positioned hereinafter SS) by a gap (42), and 
which, during operation of the machine when the rotor (28) is rotating, is deflected (a cantilever rotor, when rotating will vibrate under centrifugal rotational forces specially at the free end, and the vibrating will cause deflection of the free end rotor with respect to the rotational axis, therefore the deflection is inherent with any cantilever beam) with respect to the rotational axis (29), 
the rotor end side surface (28) having a curved shape (32 is part of the rotor and has a curve shape as recited in para.[0034] and also in fig .5 (i.e. round)) and the non-mounted rotor end (32) having an edge recessed (32 is part of the rotor and showing recesses (i.e. holes 33) in fig.4 and stop in element 31 as also shown in fig.1) in a direction towards said bearing resulting in a free space for said edge of said rotor (27) for when said rotor experiences deflections.
Pausch does not disclose the machine further comprising a gaseous fluid for rinsing said rotor and said stator within said gap.

It would have been obvious to the skilled artisan before the effective filing date to construct the cantilever-mounted rotor machine of Pausch with a gaseous fluid as taught by Stehr, as it would be beneficiary to Pausch to be able to rinse the device and render operation more efficient.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 04/08/2021 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and some of the objection and 35 U.S.C. 112 rejections are withdrawn, and new rejections are given.
With regards to Applicant's arguments about the 35 U.S.C. 102 and 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below.
The arguments of pages 8 and 9 are based on the newly presented amendments,
With respect to claim 1, as stated in Applicant argument of page 10, Applicant stated that reference Pausch does not disclose “a non-mounted rotor end having an edge recessed in the direction towards said bearing”.
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive.
Reference Pausch is drawn to an agitator mill to mill material by a rotational rotor and wherein the rotor has a mounted end and a non-mounted end as claimed. The rotor (element 28) shown the most distal end as element 32 of fig.3b and the non-mounted 
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
May 14, 2021

/S.O.B./Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725